Citation Nr: 0505767	
Decision Date: 03/02/05    Archive Date: 03/15/05

DOCKET NO.  03-16 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002).

2.  Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Adolph F. Spitta, Attorney at 
Law


ATTORNEY FOR THE BOARD

M. N. Hyland, Associate Counsel


INTRODUCTION

The veteran had active duty from January 1941 to September 
1945.  The veteran died in March 2002.  The appellant is his 
widow.

The issue of service connection for cause of the veteran's 
death comes before the Board of Veterans Appeals (Board) on 
appeal from a June 2002 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The issue 
of entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is on appeal from 
a January 2003 rating decision A notice of disagreement as to 
both issues (among others) was received in January 2003, a 
statement of the case was issued in March 2003, and a 
substantive appeal was received in May 2003.  Although the 
statement of the case only listed the issue of entitlement to 
DIC under 38 U.S.C.A. § 1318, it did include laws and 
regulations pertaining to service connection and cause of 
death.  Moreover, the reasons and bases stated that there was 
no evidence of the disorders listed on the death certificate 
during service or within one year of discharge from service.  
Under the circumstances, the Board finds that the issues of 
entitlement to DIC under 38 U.S.C.A. § 1318 and entitlement 
to service connection for the cause of the veteran's death 
are in appellate status. 

In a January 2003 letter to the RO, the veteran's 
representative also referred to death pension and accrued 
benefits.  It does not appear that there has been formal 
adjudication of these matters and they are hereby referred to 
the RO for appropriate action.

The issue of service connection for the cause of the 
veteran's death is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran had no service-connected disabilities rated as 
100 percent disabling for 10 years prior to his death nor for 
five years from the date of the his separation from service.


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to the 
provisions of 38 U.S.C.A. § 1318 have not been met.  
38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. §§ 3.22, 20.1106 
(2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This legislation provides, among 
other things, for notice and assistance to claimants under 
certain circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of the 
VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2004).  The intended effect of the regulation is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims folder, the Board finds the 
claimant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
DIC pursuant to the provisions of 38 U.S.C.A. § 1318.  The 
April 2002 RO letter and the March 2003 statement of the case 
informed the claimant of the information and evidence 
necessary to warrant entitlement to the benefit sought and 
advised her of the types of evidence VA would assist her in 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the April 2002 letter notified the 
appellant that she should submit any pertinent evidence in 
her possession.  In this regard, she was repeatedly advised 
to identify any source of evidence and that VA would assist 
her in requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence she 
herself may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.

The Board finds that all notices required by VCAA and 
implementing regulations were furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

The Board further observes that the United States Court of 
Appeals for Veterans Claims recently held that a VCAA notice 
letter must be provided to a claimant before the initial 
unfavorable decision on a service-connection claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In the 
present case, VCAA notice was provided in April 2002 and the 
initial rating decision was issued in January 2003.  Thus, 
the VCAA notice was timely.

The Board also finds that with regard to the issue of DIC 
benefits pursuant to 38 U.S.C.A. § 1318, there has been 
substantial compliance with the assistance provisions set 
forth in the new law and regulation.  The record includes 
service medical records, private medical records and a death 
certificate.  Under the circumstances, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide this particular claim.  See 38 C.F.R. 
§ 3.159(c)(4).  The Board again emphasizes that no additional 
pertinent evidence has been identified by the appellant as 
relevant to this issue.  Under these circumstances, the Board 
finds no further action is necessary to assist the appellant 
with this issue.

Analysis

Dependency and indemnity compensation (DIC) may be awarded to 
a surviving spouse upon the service-connected death of the 
veteran.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5(a) 
(2002).

If the veteran's death is not determined to be service 
connected, a surviving spouse may still be entitled to 
benefits.  Pursuant to 38 U.S.C.A. § 1318(a) (West 2002), 
benefits are payable to the surviving spouse of a "deceased 
veteran" in the same manner as if the death were service-
connected.  A "deceased veteran" for purposes of this 
provision is a veteran who dies not as the result of the 
veteran's own willful misconduct, and who either was in 
receipt of or entitled to receive compensation at the time of 
death for service-connected disabilities rated totally 
disabling.  38 U.S.C.A. § 1318(b); 38 C.F.R. § 3.22.  The 
service-connected disabilities must have been either 
continuously rated totally disabling for 10 or more years 
immediately preceding death or continuously rated totally 
disabling for at least five years from the date of the 
veteran's separation from service. Id.  The total rating may 
be schedular or based on unemployability.  38 C.F.R. § 3.22.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) found that a surviving spouse 
can attempt to demonstrate that the veteran hypothetically 
would have been entitled to a different decision on a 
service-connected-related issue, based on evidence in the 
claims folder or in VA custody prior to the veteran's death 
and the law then applicable or subsequently made 
retroactively applicable.  Green v. Brown, 10 Vet. App. 111, 
118-19 (1997).  In such cases, the claimant must set forth 
the alleged basis for the veteran's entitlement to a total 
disability rating for the 10 years immediately preceding his 
death.  Cole v. West, 13 Vet. App. 268, 278 (1999).    

In January 2000, in response to the above-referenced Court 
decisions, VA amended 38 C.F.R. § 3.22, the implementing 
regulation for 38 U.S.C.A. § 1318, to restrict the award of 
DIC benefits to cases where the veteran, during his or her 
lifetime, had established a right to receive total service-
connected disability compensation for the period of time 
required by 38 U.S.C.A. § 1318, or would have established 
such right but for clear and unmistakable error (CUE) in the 
adjudication of a claim or claims.  65 Fed. Reg. 3,388 (Jan. 
21, 2000).  The regulation, as amended, specifically 
prohibits "hypothetical entitlement" as an additional basis 
for establishing eligibility.  

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under 38 
U.S.C.A. § 1311(a)(2) (veteran required to have been rated 
totally disabled for a continuous period of eight years prior 
to death), the implementing regulation, 38 C.F.R. § 20.1106, 
does permit "hypothetical entitlement."  

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. Cir. 2001) 
(NOVA I), the Federal Circuit addressed a challenge to the 
validity of the amended 38 C.F.R. § 3.22.  Initially, the 
Federal Circuit found that VA's amendment of 38 C.F.R. § 3.22 
constituted an interpretive rule that did no more than 
interpret the requirements of 38 U.S.C.A. § 1318 and 
clarified VA's earlier interpretation of the statute.  260 
F.3d at 1376-77.  Upon consideration of 38 U.S.C.A. § 1318, 
the Federal Circuit found that the statutory language was 
ambiguous as to whether a "hypothetical" claim was allowed. 
Id. at 1377.  It noted that 38 U.S.C.A. § 1311(a), which also 
has "entitled to receive" language, as interpreted in Hix, 
was virtually identical to 38 U.S.C.A. § 1318, but that VA 
interpreted them differently. Id. at 1379.  Moreover, it 
found that the pertinent regulations, 38 C.F.R. § 3.22 and 
38 C.F.R. § 20.1106, were in conflict with respect to 
interpreting 38 U.S.C.A. §§ 1311(a) and 1318. Id.  The 
Federal Circuit remanded the case for VA to undertake 
expedited rulemaking to explain the rationale for 
interpreting the statutes differently or to resolve the 
conflict between 38 C.F.R. § 3.22 and 38 C.F.R. § 20.1106.  
Id. at 1379-81.     

On April 5, 2002, VA amended 38 C.F.R. § 20.1106 to provide 
that there would be no "hypothetical" determinations under 
38 U.S.C.A. § 1311(a) on the question as to whether a 
deceased veteran had been totally disabled for eight years 
prior to death so that the surviving spouse could qualify for 
the enhanced DIC benefit.  See 67 Fed. Reg. 16,309-16,317 
(April 5, 2002).

In National Organization of Veterans' Advocates, Inc. v. 
Secretary of Veterans Affairs, 314 F.3d 1373, 1377 (Fed. Cir. 
2003) (NOVA II), after reviewing its holding in NOVA I, the 
Federal Circuit observed that VA had determined that the 
"entitled to receive" language 38 U.S.C.A. § 1311(a) and 
38 U.S.C.A. § 1318 should be interpreted in the same way and 
that 38 C.F.R. § 3.22 provided the correct interpretation.  
It held that VA could properly do so and had adequately 
explained its rationale. Id. at 1378.  The Federal Circuit 
also held that VA provided a permissible basis and sufficient 
explanation for its interpretation of the statutes as a bar 
to the filing of new claims posthumously by the veteran's 
survivor, i.e., claims where no claim had been filed during 
the veteran's life or the claim had been denied and was not 
subject to reopening-"hypothetical entitlement" claims. 
Id. at 1379-80.  

The Board finds that the criteria for DIC under the 
provisions of 38 U.S.C.A. 
§ 1318 are not met.  Quite simply, the veteran, who died many 
years after his separation from service, had no service-
connected disabilities rated as 100 percent disabling for at 
least 10 years prior to his death nor for five years from the 
date of his separation from service.  Therefore, the appeal 
must be denied.

The Board notes that the RO received the appellant's claim 
for DIC benefits in April 2002.  It further acknowledges that 
some of the evolution of analysis for 38 U.S.C.A. § 1318 
claims occurred after receipt of her claim.  Generally, where 
a law or regulation changes after a claim has been filed or 
reopened but before the administrative or judicial appeal 
process has been concluded, the version more favorable to 
appellant will apply.  However, in this case, the Board finds 
that this general rule is not for application.  As discussed 
above, the Federal Circuit found that VA's actions in 
amending the regulations in question was interpretative, 
rather than substantive, in nature.  That is, the amendments 
clarified VA's earlier interpretation of the statute, which 
was to bar "hypothetical entitlement" claims.  NOVA I, 260 
F.3d at 1376-77. In addition, the Federal Circuit found that 
VA was not bound by the prior Court decisions, such as Green 
and Cole, that construed 38 U.S.C.A. § 1318 and 38 C.F.R. § 
3.22 in a way antithetical to the agency's interpretation and 
was free to challenge them, to include through the route of 
rulemaking. Id. at 1374.  Thus, to the extent there has been 
any change in the law or regulations relevant to the claim, 
the changes are not of the material type that altered the 
appellant's rights, but rather clarified those rights.


ORDER

Entitlement to DIC under 38 U.S.C.A. § 1318 is not warranted.  
To this extent, the appeal is denied. 


REMAND

In the May 2003 substantive appeal, the appellant's 
representative indicated that the veteran's last attending 
physician, Najah M. Al-Shalchi, M.D., had stated that the 
veteran's war injuries played a causative role in his death.  
Although certain records from this physician appear to be 
included in the claims file, there does not appear to be any 
opinion or statement as referred to by the veteran's 
representative.  It therefore appears that the veteran's 
representative has identified additional medical evidence 
which is not of record.  The Board believes that VCAA 
requires an attempt by VA to obtain such evidence.  

Accordingly, the issue is hereby REMANDED to the RO for the 
following actions:

1.  After obtaining any necessary consent 
from the veteran, the RO should contact 
Najah M. Al-Shalchi, M.D. and request a 
copy of the medical opinion which the 
veteran's representative has stated was 
rendered by Dr. Al-Shalchi regarding the 
role of the veteran's service-connected 
disabilities in the veteran's death.  

2.  If a medical opinion from Dr. Al-
Shalchi is obtained as a result of the 
action in the above paragraph, then the 
claims file should be made available to 
an appropriate VA examiner for review and 
an opinion as to the role, if any, that 
the veteran's service-connected 
disabilities played in his death.  Any 
such opinion should include a discussion 
of the reasons for agreeing or 
disagreeing with Dr. Al-Shalchi. 

3.  After completion of the above, the RO 
should review the expanded record and 
determine if service connection for the 
cause of the veteran's death is 
warranted.  If the benefit remains 
denied, the appellant and the appellant's 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review. 

The appellant and her representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


